Appeal from order, Supreme Court, New York County (Edward H. Lehner, J.), entered November 20, 2009, which granted defendants’ motion for summary judgment dismissing the *556complaint, deemed an appeal from judgment, same court and Justice, entered December 23, 2009 (CPLR 5501 [c]), and so considered, said judgment unanimously affirmed, without costs.
In opposition to defendants’ prima facie showing that they did not create an unreasonably dangerous condition by placing a pile of Christmas trees near the curb on the sidewalk in front of their building, plaintiff failed to raise an issue of fact whether defendants had notice of a tripping hazard that allegedly resulted when the trees were moved by an unknown person or persons some time between their placement on the sidewalk and plaintiff’s fall later that morning (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Concur— Tom, J.P., Mazzarelli, Acosta, DeGrasse and Richter, JJ.